Name: 95/143/EC: Commission Decision of 18 April 1995 establishing, for the period 1995 to 1999 in Sweden, the list of rural areas under Objective 5b as defined by Council Regulation (EEC) No 2052/88 (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions and regional policy;  EU finance;  Europe;  cooperation policy
 Date Published: 1995-04-25

 Avis juridique important|31995D014395/143/EC: Commission Decision of 18 April 1995 establishing, for the period 1995 to 1999 in Sweden, the list of rural areas under Objective 5b as defined by Council Regulation (EEC) No 2052/88 (Text with EEA relevance) Official Journal L 092 , 25/04/1995 P. 0029 - 0033COMMISSION DECISION of 18 April 1995 establishing, for the period 1995 to 1999 in Sweden, the list of rural areas under Objective 5b as defined by Council Regulation (EEC) No 2052/88 (Text with EEA relevance) (95/143/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and the coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as last amended by Regulation (EC) No 3193/94 (2), and in particular Article 11a (3) thereof, Whereas in accordance with Article 11a (3) of Regulation (EEC) No 2052/88, the new Member State concerned has proposed to the Commission the list of areas which it considers should be eligible under Objective 5b and has provided the Commission with all the information necessary to this end; Whereas the areas that may receive Community assistance under Objective 5b must meet the criteria laid down in Article 11a of Regulation (EEC) No 2052/88; Whereas the Commission and Kingdom of Sweden must ensure that the aid is effectively concentrated on the areas suffering from the most severe rural development problems; Whereas the areas listed in the Annex to this Decision meet the selection criteria of Article 11a of Regulation (EEC) No 2052/88; whereas they have been identified as the areas suffering from the most severe rural development problems; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 For the period 1995 to 1999 in Sweden, the rural areas eligible under Objective 5b as defined by Regulation (EEC) No 2052/88 shall be those listed in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 April 1995. For the Commission Franz FISCHLER Member of the Commission ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA LISTA DE ZONAS ELEGIBLES PARA EL OBJETIVO N ° 5 b) FORTEGNELSE OVER STOETTEBERETTIGEDE OMRAADER I HENHOLD TIL MAAL Nr. 5 b) VERZEICHNIS DER ZUR FOERDERUNG NACH ZIEL 5b ABGEGRENZTEN GEBIETE Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã ÃÃ  AAÃ Ã Ã AAÃ Ã Ã ÃÃ  Ã AAÃ Ã Ã Ã ÃÃ  Ã Ã Ã  Ã Ã Ã Ã Ã Ã  Ã ¡Ã ±Ã ©Ã ¨. 5Ã ¢) LIST OF AREAS ELIGIBLE UNDER OBJECTIVE 5 b LISTE DES ZONES Ã LIGIBLES AU TITRE DE L'OBJECTIF N ° 5 b) ELENCO DELLE AREE SELEZIONATE PER L'OBIETTIVO 5 b) LIJST VAN DE UITGEBREIDE GEBIEDEN ONDER DOELSTELLING 5 b) LISTA DE Ã REAS ELEGÃ VEIS AO ABRIGO DO OBJECTIVO N º 5 b) LUETTELO 5 b TAVOITTEEN MUKAISISTA ALUEISTA FOERTECKNING OEVER STOEDBERAETTIGADE OMRAADEN ENLIGT MAAL 5 b CÃ DIGOS EMPLEADOS / TEGNFORKLARING / ZEICHENERKLAERUNG / AAÃ Ã Ã Ã Ã OEÃ  / LEGEND / LÃ GENDE / LEGENDA / VERKLARING VAN DE AFKORTINGEN / LEGENDA / KOODI / TEXT >TABLE> (A) - Ã ºnicamente los municipios (cantons, comarcas, wards, districts, parishes, frazioni) - kun kommunerne (cantons, comarcas, wards, districts, parishes, frazioni) - nur die Gemeinden (cantons, comarcas, wards, districts, parishes, frazioni) - Ã ¬ueÃ ­Ã ¯Ã ­ Ã ¯Ã © aeÃ Ã ¬Ã ¯Ã ©/Ã ªÃ ¯Ã ©Ã ­ueÃ ´Ã §Ã ´aaÃ ² (cantons, comarcas, wards, districts, parishes, frazioni) - only the communes (cantons, comarcas, wards, districts, parishes, frazioni) - seules les communes (cantons, comarcas, wards, districts, parishes, frazioni) - limitatamente ai comuni (cantons, comarcas, wards, districts, parishes, frazioni) - enkel de gemeenten (cantons, comarcas, wards, districts, parishes, frazioni) - apenas os municÃ ­pios (cantons, comarcas, wards, districts, parishes, frazioni) - vain seuraavat kunnat (cantons, comarcas, wards, districts, parishes, frazioni) - endast kommunerna (cantons, comarcas, wards, districts, parishes, frazioni) SV (SVERIGE) >TABLE>